283 S.W.3d 823 (2009)
Lawrence Dale SPIDLE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69418.
Missouri Court of Appeals, Western District.
April 14, 2009.
Application for Transfer to Supreme Court Denied June 2, 2009.
Lawrence D. Spidle, Farmington, MO, Appellant Acting Pro Se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jamie P. Rasmussen, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Lawrence Dale Spidle appeals the circuit court's judgment denying his motion, without holding a hearing, to reopen the circuit court's Rule 29.15 judgment entered against him. We affirm. Rule 84.16(b).